       Case 5:19-cv-02752-LHK Document 1 Filed 05/21/19 Page 1 of 9




1      CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
2      Chris Carson, Esq., SBN 280048
       Dennis Price, Esq., SBN 279082
3      Mail: PO Box 262490
       San Diego, CA 92196-2490
4      Delivery: 9845 Erma Road, Suite 300
       San Diego, CA 92131
5      (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
6
       Attorneys for Plaintiff
7
8
9
10
11                         UNITED STATES DISTRICT COURT
12                        NORTHERN DISTRICT OF CALIFORNIA

13
       Scott Johnson,                            Case No.
14
                 Plaintiff,
15                                               Complaint For Damages And
         v.                                      Injunctive Relief For Violations
16                                               Of: American’s With Disabilities
       Nola M. Kendall, in individual and        Act; Unruh Civil Rights Act
17     representative capacity as trustee of
       the Kendall 1990 Living Trust dated
18     August 16, 1990;
       San Jose Automotive Services,
19     Inc., a California Corporation; and
       Does 1-10,
20
                 Defendants.
21
22
           Plaintiff Scott Johnson complains of Nola M. Kendall, in individual and
23
     representative capacity as trustee of the Kendall 1990 Living Trust dated
24
     August 16, 1990; San Jose Automotive Services, Inc., a California
25
     Corporation; and Does 1-10 (“Defendants”), and alleges as follows:
26
27
       PARTIES:
28
       1. Plaintiff is a California resident with physical disabilities. Plaintiff is a

                                            1

     Complaint
       Case 5:19-cv-02752-LHK Document 1 Filed 05/21/19 Page 2 of 9




1    level C-5 quadriplegic. He cannot walk and also has significant manual
2    dexterity impairments. He uses a wheelchair for mobility and has a specially
3    equipped van.
4      2. Defendant Nola M. Kendall, in individual and representative capacity
5    as trustee of the Kendall 1990 Living Trust dated August 16, 1990, owned the
6    real property located at or about 2710 Alum Rock Avenue, San Jose,
7    California, in January 2019.
8      3. Defendant Nola M. Kendall, in individual and representative capacity
9    as trustee of the Kendall 1990 Living Trust dated August 16, 1990, owned the
10   real property located at or about 2710 Alum Rock Avenue, San Jose,
11   California, in March 2019.
12     4. Defendant Nola M. Kendall, in individual and representative capacity
13   as trustee of the Kendall 1990 Living Trust dated August 16, 1990, owns the
14   real property located at or about 2710 Alum Rock Avenue, San Jose,
15   California, currently.
16     5. Defendant San Jose Automotive Services, Inc. owned Alum Rock Auto
17   Care located at or about 2710 Alum Rock Avenue, San Jose, California, in
18   January 2019.
19     6. Defendant San Jose Automotive Services, Inc. owned Alum Rock Auto
20   Care located at or about 2710 Alum Rock Avenue, San Jose, California, in
21   March 2019.
22     7. Defendant San Jose Automotive Services, Inc. owns Alum Rock Auto
23   Care (“Alum Rock”) located at or about 2710 Alum Rock Avenue, San Jose,
24   California, currently.
25     8. Plaintiff does not know the true names of Defendants, their business
26   capacities, their ownership connection to the property and business, or their
27   relative responsibilities in causing the access violations herein complained of,
28   and alleges a joint venture and common enterprise by all such Defendants.


                                            2

     Complaint
       Case 5:19-cv-02752-LHK Document 1 Filed 05/21/19 Page 3 of 9




1    Plaintiff is informed and believes that each of the Defendants herein,
2    including Does 1 through 10, inclusive, is responsible in some capacity for the
3    events herein alleged, or is a necessary party for obtaining appropriate relief.
4    Plaintiff will seek leave to amend when the true names, capacities,
5    connections, and responsibilities of the Defendants and Does 1 through 10,
6    inclusive, are ascertained.
7
8      JURISDICTION & VENUE:
9      9. The Court has subject matter jurisdiction over the action pursuant to 28
10   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
11   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
12     10. Pursuant to supplemental jurisdiction, an attendant and related cause
13   of action, arising from the same nucleus of operative facts and arising out of
14   the same transactions, is also brought under California’s Unruh Civil Rights
15   Act, which act expressly incorporates the Americans with Disabilities Act.
16     11. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
17   founded on the fact that the real property which is the subject of this action is
18   located in this district and that Plaintiff's cause of action arose in this district.
19
20     FACTUAL ALLEGATIONS:
21     12. Plaintiff went to Alum Rock in January 2019 (twice) and March 2019
22   with the intention to avail himself of its services, motivated in part to
23   determine if the defendants comply with the disability access laws.
24     13. Alum Rock is a facility open to the public, a place of public
25   accommodation, and a business establishment.
26     14. Parking spaces are one of the facilities, privileges, and advantages
27   offered by Defendants to patrons of Alum Rock.
28     15. Unfortunately, on the dates of the plaintiff’s visits, the defendants did


                                               3

     Complaint
       Case 5:19-cv-02752-LHK Document 1 Filed 05/21/19 Page 4 of 9




1    not provide accessible parking in conformance with the ADA Standards.
2      16. Currently, the defendants do not provide accessible parking in
3    conformance with the ADA Standards.
4      17. Paths of travel are another one of the facilities, privileges, and
5    advantages offered by Defendants to patrons of Alum Rock.
6      18. Unfortunately, on the dates of the plaintiff’s visits, the defendants did
7    not provide accessible paths of travel to the business office and restroom
8    entrance in conformance with the ADA Standards.
9      19. Currently, the defendants do not provide accessible paths of travel in
10   conformance with the ADA Standards.
11     20. Plaintiff personally encountered these barriers.
12     21. By failing to provide accessible facilities, the defendants denied the
13   plaintiff full and equal access.
14     22. The lack of accessible facilities created difficulty and discomfort for the
15   Plaintiff.
16     23. Restrooms are also one of the facilities, privileges, and advantages
17   offered by Defendants to patrons of Alum Rock.
18     24. Meanwhile, and even though the plaintiff did not confront the barriers,
19   the defendants do not provide an accessible restroom in conformance with the
20   ADA Standards
21     25. Alum Rock has a sales counter where it handles its transactions with
22   customers.
23     26. The defendants do not provide an accessible sales counter in
24   conformance with the ADA Standards.
25     27. The defendants have failed to maintain in working and useable
26   conditions those features required to provide ready access to persons with
27   disabilities.
28     28. The barriers identified above are easily removed without much


                                            4

     Complaint
       Case 5:19-cv-02752-LHK Document 1 Filed 05/21/19 Page 5 of 9




1    difficulty or expense. They are the types of barriers identified by the
2    Department of Justice as presumably readily achievable to remove and, in fact,
3    these barriers are readily achievable to remove. Moreover, there are numerous
4    alternative accommodations that could be made to provide a greater level of
5    access if complete removal were not achievable.
6      29. Plaintiff will return to Alum Rock to avail himself of its services and to
7    determine compliance with the disability access laws once it is represented to
8    him that Alum Rock and its facilities are accessible. Plaintiff is currently
9    deterred from doing so because of his knowledge of the existing barriers and
10   his uncertainty about the existence of yet other barriers on the site. If the
11   barriers are not removed, the plaintiff will face unlawful and discriminatory
12   barriers again.
13     30. Given the obvious and blatant nature of the barriers and violations
14   alleged herein, the plaintiff alleges, on information and belief, that there are
15   other violations and barriers on the site that relate to his disability. Plaintiff will
16   amend the complaint, to provide proper notice regarding the scope of this
17   lawsuit, once he conducts a site inspection. However, please be on notice that
18   the plaintiff seeks to have all barriers related to his disability remedied. See
19   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
20   encounters one barrier at a site, he can sue to have all barriers that relate to his
21   disability removed regardless of whether he personally encountered them).
22
23   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
24   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
25   Defendants.) (42 U.S.C. section 12101, et seq.)
26     31. Plaintiff re-pleads and incorporates by reference, as if fully set forth
27   again herein, the allegations contained in all prior paragraphs of this
28   complaint.


                                               5

     Complaint
       Case 5:19-cv-02752-LHK Document 1 Filed 05/21/19 Page 6 of 9




1      32. Under the ADA, it is an act of discrimination to fail to ensure that the
2    privileges, advantages, accommodations, facilities, goods and services of any
3    place of public accommodation is offered on a full and equal basis by anyone
4    who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
5    § 12182(a). Discrimination is defined, inter alia, as follows:
6             a. A failure to make reasonable modifications in policies, practices,
7                 or procedures, when such modifications are necessary to afford
8                 goods,    services,       facilities,   privileges,   advantages,   or
9                 accommodations to individuals with disabilities, unless the
10                accommodation would work a fundamental alteration of those
11                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
12            b. A failure to remove architectural barriers where such removal is
13                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
14                defined by reference to the ADA Standards.
15            c. A failure to make alterations in such a manner that, to the
16                maximum extent feasible, the altered portions of the facility are
17                readily accessible to and usable by individuals with disabilities,
18                including individuals who use wheelchairs or to ensure that, to the
19                maximum extent feasible, the path of travel to the altered area and
20                the bathrooms, telephones, and drinking fountains serving the
21                altered area, are readily accessible to and usable by individuals
22                with disabilities. 42 U.S.C. § 12183(a)(2).
23     33. When a business provides parking for its customers, it must provide
24   accessible parking in compliance with the ADA Standards.
25     34. Here, the lack of accessible parking in compliance with the ADA
26   Standards is a violation of the law.
27     35. When a business provides paths of travel, it must provide accessible
28   paths of travel in compliance with the ADA Standards.


                                                6

     Complaint
       Case 5:19-cv-02752-LHK Document 1 Filed 05/21/19 Page 7 of 9




1      36. Here, no such accessible paths of travel have been provided in
2    compliance with the ADA Standards.
3      37. When a business provides facilities such as a restroom, it must provide
4    an accessible restroom in compliance with the ADA Standards.
5      38. Here, no such accessible restroom has been provided.
6      39. When a business provides facilities such as a sales or transaction
7    counter, it must provide an accessible sales or transaction counter in
8    compliance with the ADA Standards.
9      40. Here, no such accessible sales counter has been provided in compliance
10   with the ADA Standards in violation of the ADA.
11     41. The Safe Harbor provisions of the 2010 Standards are not applicable
12   here because the conditions challenged in this lawsuit do not comply with the
13   1991 Standards.
14     42. A public accommodation must maintain in operable working condition
15   those features of its facilities and equipment that are required to be readily
16   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
17     43. Here, the failure to ensure that the accessible facilities were available
18   and ready to be used by the plaintiff is a violation of the law.
19
20   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
21   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
22   Code § 51-53.)
23     44. Plaintiff repleads and incorporates by reference, as if fully set forth
24   again herein, the allegations contained in all prior paragraphs of this
25   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
26   that persons with disabilities are entitled to full and equal accommodations,
27   advantages, facilities, privileges, or services in all business establishment of
28   every kind whatsoever within the jurisdiction of the State of California. Cal.


                                             7

     Complaint
        Case 5:19-cv-02752-LHK Document 1 Filed 05/21/19 Page 8 of 9




1    Civ. Code §51(b).
2       45. The Unruh Act provides that a violation of the ADA is a violation of the
3    Unruh Act. Cal. Civ. Code, § 51(f).
4       46. Defendants’ acts and omissions, as herein alleged, have violated the
5    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
6    rights to full and equal use of the accommodations, advantages, facilities,
7    privileges, or services offered.
8       47. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
9    discomfort or embarrassment for the plaintiff, the defendants are also each
10   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
11   (c).)
12      48. Although the plaintiff was markedly frustrated by facing discriminatory
13   barriers, even manifesting itself with minor and fleeting physical symptoms,
14   the plaintiff does not value this very modest physical personal injury greater
15   than the amount of the statutory damages.
16
17             PRAYER:
18             Wherefore, Plaintiff prays that this Court award damages and provide
19   relief as follows:
20           1. For injunctive relief, compelling Defendants to comply with the
21   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
22   plaintiff is not invoking section 55 of the California Civil Code and is not
23   seeking injunctive relief under the Disabled Persons Act at all.
24           2. Damages under the Unruh Civil Rights Act, which provides for actual
25   damages and a statutory minimum of $4,000 for each offense.
26
27
28


                                              8

     Complaint
       Case 5:19-cv-02752-LHK Document 1 Filed 05/21/19 Page 9 of 9




1       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
2    to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
3
4    Dated: May 10, 2019             CENTER FOR DISABILITY ACCESS
5
                                     By:
6
                                     ____________________________________
7
                                           Amanda Seabock, Esq.
8                                          Attorney for plaintiff
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           9

     Complaint
